DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-13 and 17-20 in the reply filed on 06/24/2021 is acknowledged.  The traversal is on the ground(s) that cited prior fails to disclose or provide any motivation of using laser for welding and cutting.  This is found persuasive. Thus, Election/Restriction is withdrawn.
Claim Objections
Claims 2-13 and 15-20 are objected to because of the following informalities:  
Claims 2-13 and 17-20 all start with limitation “A binding machine…” The applicant is advised to rephrase the limitation to “The binding machine…”  Appropriate correction is required.
Claim 14-16 are objected to because of the following informalities: 
Claim 14-16 all start with limitation “A method…” The applicant is advised to rephrase the limitation to “The method…” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 7, 8 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the leading end" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations “a loop around” in line 3, 9 and 17. Is the last two instances (lines 9 and 17) referring back to the first instance (line 3)? 
Claim 1 recites the limitation "the remaining part" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said trailing end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said trailing end" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the trailing end" in line 3 and line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the leading end" in line 4 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "a loop around" in line 3.  Is this referring back to “a loop around” introduced in claim 1? 

Claim 14 recites the limitation "the leading end" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said trailing end" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "said trailing end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said trailing end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VISHAL I PATEL/Primary Examiner, Art Unit 1746